Title: To George Washington from Henry Knox, 27 March 1789
From: Knox, Henry
To: Washington, George



My dear Sir
New York 27 March 1789

The house of Representatives want Yet four members and the Senate two. The first will not be formed until Monday, and the senate probably not untill Wednesday next the first of April.

Colo. Hanson of Alexandria is so good as to take charge of the cloth sent you from the Hartford manufactory, and also of some federal buttons manufactored in this City, both of which will I hope safely reach you.I am Dear Sir Your most Obedient humble Servant

H. Knox

